Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/096,722 filed on November 12, 2020.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Submitted Information disclosure statements (IDSs) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
No preliminary amendments to claims were filed. Claims 1-22 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Waco et al., US 2018/0178648 A1 (Waco) in view of Friend, US 2014/0188333 A1 (Friend).
With respect to claim 1, Waco discloses a power machine [FIG. 1] comprising: a cab [par. 13 – ref. to cabin] having a cab frame [abstract, FIG. 1, par. 3] with an aperture 
With respect to claim 2, Waco, in view of Friend, disclose all the limitations of claim 1 and further discloses wherein the machine comprises an electrical cable including a plurality of conductors in communication with the controller and the display integrated into the cab door, wherein the electrical cable is capable of moving to maintain communication between the controller and the display when the cab door moves between the open and closed positions [par. 14 – ref. to “openings that can be used as wireways that receive and direct wires from the monitors or other devices into a space within the surrounding structure”].
With respect to claim 3, Waco, in view of Friend, disclose all the limitations of claim 1 and further discloses wherein the cab door is coupled to the cab by hinges such that the cab door is pivotable between the closed and open positions, and wherein the electrical cable extends between the cab door and the cab frame proximal to at least one of the hinges [FIG. 1 – see two hinges on the right hand side of the door of the operator’s station].
With respect to claim 4, Waco, in view of Friend, disclose all the limitations of claim 1 and further discloses wherein the cab door is coupled to the cab by rigid linkages that define a path of the cab door between the closed and open positions, wherein in the open position the cab door is located above a seat of the operator station 
With respect to claim 5, Waco in view of Friend, disclose all the limitations of claim 1. Furthermore, Friend discloses wherein the display integrated into the cab door is configured to display augmented control information including being configured to display mapped obstacles or obstructions from a pre-defined position of an operator positioned in the operating station of the cab [abstract, pars. 4-5]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 10, Waco in view of Friend, disclose all the limitations of claim 1 and further discloses wherein the display is integrated into a concave portion of the door [par. 16 – see note under the above rejection of claim 1 wherein the slidable mounting assembly provides flexibility to be mounted on the concave portion of the door].
With respect to claim 11, Waco in view of Friend, disclose all the limitations of claim 1 and further discloses wherein a second display is integrated into a glass window on a side of the power machine [given that Waco discloses a display with flexibility to be positioned anywhere in the cabin, providing a second display does not constitute an inventive concept because it would have been obvious to a person of ordinary skill in the art].
With respect to claim 12, the claims are drawn to a power machine comprising elements that are commensurate in scope with elements of claim 1. With respect to 
With respect to claims 15 are 16, the claims are drawn to a power machine comprising elements that are commensurate in scope with elements of claim 5, where the claim is given the broadest reasonable interpretation – see MPEP 2111. Therefore, claims 15 and 16 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 5.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Waco in view of Friend, as applied to claim 1, and further in view of Kim, US 2016/0187989 A1 (Kim).
With respect to claim 6, Waco in view of Friend, disclose all the limitations of claim 1. But Waco and Friend, alone or in combination, do not explicitly disclose the display comprising a layer of input sensing material positioned in alignment with the display capable of sensing an operator's intention of selecting a portion of the display and in response to sensing an operator touching the material providing coordinates related to the display to the controller. However, Kim discloses a display comprising a layer of input sensing material positioned in alignment with the display capable of sensing an operator's intention of selecting a portion of the display and in response to sensing an operator touching the material providing coordinates related to the display to the controller [par. 98]. Therefore, it would have been obvious to a person of ordinary 
With respect to claim 7, Waco in view of Friend and further in view of Kim, disclose all the limitations of claim 6. Furthermore, Kim discloses wherein the display and controller are configured to allow the operator, by the input through the layer of input sensing material, to select areas on the door where operational information or user inputs are displayed [par. 98 – claim 7 claims the same invention as claim 6 except that in the instant case, the real-word object is the door as opposed to an area outside the work machine]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine the above-mentioned references with the same motivation as noted in the above rejection of claim 6.
With respect to claim 8, Waco in view of Friend and further in view of Kim, disclose all the limitations of claim 6. Furthermore, Kim discloses wherein the input sensing material is capable of sensing an operator touching the input sensing material [abstract, pars. 8-10]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine the above-mentioned references with the same motivation as noted in the above rejection of claim 6.
With respect to claim 9, Waco in view of Friend and further in view of Kim, disclose all the limitations of claim 6. Furthermore, Kim discloses wherein the input sensing material can sense an operator or an object manipulated by an operator in .

Allowable Subject Matter
Claims 19-22 are allowed over prior art of record.
Claims 13-14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 19, the prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), alone or in combination with one another fail to disclose the following limitations:
“a transparent surface coupled to the cab frame the transparent surface including at least two sheets of transparent material; a controller;
“a projection device coupled to the controller and configured to project operational information, under control of the controller, for viewing by an operator of the power machine; and
“a transparent, reflective layer integrated into the transparent surface between the at least two sheets of transparent material and providing a projection surface onto which the projection device projects the operational information such that the operator 
Claims 20-22 depend from claim 19 and are, therefore, allowed over prior art of record.
With respect to claims 13-14 and 17-18, the prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), alone or in combination with one another fail to disclose the following limitations:
With respect to claim 13 (which depends from claim 12):
“wherein the transparent concave surface includes first and second layers of transparent material, and wherein the display is integrated between the first and second layers of transparent material.”
With respect to claim 14 (which depends from claim 12):
“wherein the transparent concave surface includes a layer of transparent material, and wherein the display is attached to a surface of the layer of transparent material.”
With respect to claim 17 (which depends from claim 12):
“the power machine further comprising infrared light curtain devices projecting an infrared light curtain proximate the concave surface in alignment with the display and, in response to sensing an object interrupting the infrared light curtain, the infrared light curtain provides coordinates related to the display to the controller where the light curtain is interrupted.”
Claim 18 depends from claim 17 and is, therefore, objected to for the same reason.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485